Citation Nr: 0124953	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for a 
skin disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1982 to January 
1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in July 2001.  



FINDINGS OF FACT

1.  In August 1986, the RO denied the veteran's original 
claim of service connection for a skin condition, but the 
veteran did not appeal in a timely fashion from that 
decision.  

2.  In November 1990, the RO denied the veteran's application 
to reopen the claim of service connection for a skin 
condition, and the veteran did not appeal in a timely fashion 
from that decision.  

3.  New evidence has been presented since the RO's November 
1990 decision which bears directly and substantially on the 
veteran's claim of service connection for a skin condition 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
November 1990 decision to reopen the claim of service 
connection for service connection for a skin condition.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104, 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from December 1982 to January 
1986.  

Following his discharge from service, the veteran filed his 
initial claim of service connection for a skin condition in 
February 1986.  He reported having developed bumps on his 
face in January 1986.  At that time, a VA examination showed 
that the veteran had mild cystic acne.  It was recorded for 
clinical purposes at that time that the veteran had acne as a 
teenager and that it was now worse.  

In an August 1986 decision, the RO denied his original claim 
of service connection for a skin condition based on a finding 
that the service medical records did not show a skin 
condition in service.  

The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's August 1986 decision denying service connection for a 
skin condition is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2001).

Thereafter, in November 1990, the RO denied the veteran's 
attempt to reopen his claim of service connection for a skin 
condition.

In July 1999, the veteran submitted another application to 
reopen his claim of service connection for a skin condition.  
In support of his claim of service connection, the veteran 
submitted VA outpatient treatment records showing treatment 
for acne from the early 1990's through 2000.  

A September 1992 treatment report shows that the veteran had 
complained of acne for 11 years.  

Another VA outpatient report shows that the veteran was seen 
for a follow up dermatology visit in September 2000.  The 
examiner noted that the veteran had reported a history that 
he had developed a skin condition while in service.  The 
veteran associated the onset with frequent application of 
camouflage make-up.  He stated that the condition had 
persisted/worsened since that time.  

On examination, there was wide-spread post-inflammatory 
hyperpigmented macules over the back, shoulders, and 
posterior neck.  There were multiple acniform papules over 
the face, shoulders and back.  There was slight scarring over 
the posterior neck/scalp.  

The VA examiner explained to the veteran that he did indeed 
have acne keloidal nuchae and chronic acne vulgaris.  The 
examiner noted that such condition was predominantly related 
to genetic predisposition, despite the veteran's negative 
family history.  The examiner did not believe that camouflage 
make-up in an of itself could cause the condition, but noted 
that it was "likely to worsen it" due to its comedogenic 
effects.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in July 2001 that his acne 
began in service.  The veteran reported that the acne became 
worse after using camouflage makeup.  The veteran indicated 
that he was treated at a "med station" in Korea with some 
cream.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In 
this case, the last final decision of record was the November 
1990 RO decision.  

In this case, the evidence added to the record since the RO's 
November 1990 decision consists of the aforementioned 
outpatient treatment reports and hearing testimony.  

The Board finds that, assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the November 1990 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, as the 
Board's decision is favorable, the veteran is not prejudiced 
by the Board's deciding the issue in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a skin disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

At the outset, the Board again notes that, on November 9, 
2000, the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  

Again, the regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  

The Board finds that the veteran should be afforded a 
thorough VA examination to include an opinion as to the 
likely etiology of the claimed acne.  In addition, any other 
pertinent medical records should be obtained for review by 
the examiner in connection with the examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claim acne, including treatment during 
service, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits. The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and likely etiology of 
the claimed acne.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed skin disorders  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current skin disability 
manifested by acne due to disease or 
injury that was incurred in or aggravated 
by service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for a skin 
disorder based on the evidentiary record 
in its entirety.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



